Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 04/03/2020. Claims 1-9 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020 and 10/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 objected to because of the following informalities: claim reads “a backlight on and off switching section configured to switch on and off of the backlight” in lines 6-7. Claim should read “a backlight on and off switching section configured to switch on and off the backlight” instead.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a voice recognition section configured to perform voice recognition” in claim 1, “a correspondence storage configured to store information” in claim 1, “a recognition target word extracting section configured to extract” in claim 1, “a screen list display unit configured to generate…an image showing a list” in claim 1, “a recognition target word editing section configured to edit the information” in claim 2, “a program editing section configured to create and edit an operation program” in claim 3, “a program name registration section configured to store a program name of the operation program” in claim 3, “an operating screen transitioning section configured to save a history of transitions” in claim 5, “an operating screen selecting section configured to select…an operating screen” in claim 6, “a backlight on and off switching section configured to switch on and off the backlight” in claim 7, “an item selecting section configured to select” in claim 8, and “a screen saving section configured to save information of the operating screen” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, and 10 of pending application Hoshiyama (U.S. Patent Application No. 16/839,298, hereinafter “Hoshiyama”) in combination with Wu et al. US 20150341598 A1 (“Wu”). 
	Regarding Claim 1. Hoshiyama teaches:
	A robot teaching device for teaching a robot, comprising: 
	a display device (Claim 1); 
	a microphone configured to collect voice and output a voice signal (Claim 1); 
	a voice recognition section configured to perform voice recognition processing on the voice signal and output character information representative of the voice (Claim 1); 
	a correspondence storage configured to store information associating each of a plurality of types of operating screens with a recognition target word relating to teaching of the robot Claim 2); 
	a recognition target word extracting section configured to extract, from the information stored in the correspondence storage, one or more recognition target words having a predetermined relevance to a word representative of the character information (Claim 2).
	Hoshiyama does not teach:
	a screen list display unit configured to generate, on the basis of the information stored in the correspondence storage, an image showing a list of one or more operating screens corresponding to one or more recognition target words thus extracted, and display the image on the display device.
	However, Wu teaches:
	a screen list display unit configured to generate, on the basis of the information stored in the correspondence storage, an image showing a list of one or more operating screens corresponding to one or more recognition target words thus extracted, and display the image on the display device (A method of multi-screen pagination playing, comprising: establishing a video channel list; playing the video channels in the video channel list; wherein determining the pagination number of the display screen, based on the number of video channels selected and the split-screen number of the display screen based on the number of video channels selected and the split-screen number of the display screen, is implemented by using a formula [Claim 1]. FIG. 3A shows six video channels can be split between a split-screen with only four channels shown at a time. This multi-screen pagination playing method includes establishing a video channel list, shown in FIGS. 1-2. FIG. 3B shows a different type of operating screen in that it displays six video channels and one split-screen channel [paragraph 33]. This system is meant to work with a video collecting device or video storing device including at least one video channel. The video collecting device may be a camera, and so on [paragraph 52]. The video storing device may be a digital video recorder).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hoshiyama with a screen list display unit configured to generate, on the basis of the information stored in the correspondence storage, an image showing a list of one or more operating screens corresponding to one or more recognition target words thus extracted, and display the image on the display device as taught by Wu so as to allow the system to work with multiple video outputs when requested. 
	Regarding Claim 2. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama also teaches:
	further comprising: a recognition target word editing section configured to edit the information stored in the correspondence storage (Claims 1 and 2).
	Regarding Claim 3. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama also teaches:
	further comprising: a program editing section configured to create and edit an operation program of the robot (Claim 1); and a program name registration section configured to store a program name of the operation program created by the program editing section in association with an operating screen related to execution or editing of the operation program as a new recognition target word in the correspondence storage (Claim 10).
	Regarding Claim 4. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama also teaches:
	wherein when the recognition target word whose difference from a word representative of the character information satisfies predetermined determination criterion is detected, the recognition target word extracting section is configured to add the word representative of the character information to the correspondence storage as a new recognition target word corresponding to the operating screen associated with the recognition target word thus detected in the correspondence storage (Claims 1 and 2).
	Regarding Claim 6. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama also teaches:
	further comprising: 
	an output selecting section configured to select, on the basis of the character information representative of the voice, an output to be displayed on the display device (Claim 9).
	 Hoshiyama does not teach:
	further comprising: 
	the output is an operating screen, the selected operating screen to be operated from among two or more operating screens displayed on the display device.
	However, Wu teaches:
	further comprising: 
	the output is an operating screen, the selected operating screen is an operating screen to be operated from among two or more operating screens displayed on the display device (In FIG. 8, an input module is shown for selecting a video channel, while the video channel is displayed on the display module [paragraph 77]. Specifically, FIG. 8 shows how the input module connects to a controlling module, in which a video channel selecting module shown at 102 plays a role in implementing multi-screen pagination playing of a terminal (such as a mobile phone, or other user device) [paragraph 78]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hoshiyama with further comprising: the output is an operating screen, the selected operating screen is an operating screen to be operated from among two or more operating screens displayed on the display device as taught by Wu so as to allow the system to work with multiple video outputs when requested.

Claims 5 and 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, and 10 of pending application Hoshiyama (U.S. Patent Application No. 16/839,298, hereinafter “Hoshiyama”) in combination with Wu as applied to claim 1, and in further view of Huang et al. US 20190077009 A1 (“Huang”). 
	Regarding Claim 5. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama does not teach:
	further comprising: 
	an operating screen transitioning section configured to save a history of outputs and, in response to a first target word being included in the character information representative of the voice, return the output currently displayed on the display device to the output displayed immediately prior to the output currently displayed, on the basis of the history.
	However, Huang teaches:
	further comprising: 
	an operating screen transitioning section configured to save a history of outputs and, in response to a first target word being included in the character information representative of the voice, return the output currently displayed on the display device to the output displayed immediately prior to the output currently displayed, on the basis of the history (A response can be determined based on the user input, user history, libraries, and any other suitable data [paragraph 45]. Transitory output parameters and/or performance is preferably determined by and/or controlled by the client, but can also be determined based on the user input, the selected robot personality, interaction history, or any other suitable data [paragraph 57]. The user reaction history is built from recognized inputs [paragraph 62]. FIGS. 8E and 8F show how the robot screen can respond to the same input twice, resulting in a different input on the second input wherein the user asks “what’s the airspeed velocity of an unladen swallow?” The user reaction history can be used to influence future response selections, which can include weighting unselected responses higher than previously selected responses [paragraph 62]. User input is preferably received in association with a previously-presented robot-associated response, wherein the user input can be interpreted based on said previously-presented response [paragraph 39], which means that if a user inputs a previously-presented input, the robot will return a previously-presented response, and this could be an output displayed immediately prior to the output currently displayed, based on the user history).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hoshiyama with further comprising: an operating screen transitioning section configured to save a history of outputs and, in response to a first target word being included in the character information representative of the voice, return the output currently displayed on the display device to the output displayed immediately prior to the output currently displayed, on the basis of the history as taught by Huang so as to keep a record of outputs and return previous outputs when desired by the user. 
	Hoshiyama in combination with Huang does not teach:
	the outputs include a plurality of operating screens.
	However, Wu teaches:
	the outputs include a plurality of operating screens (A method of multi-screen pagination playing, comprising: establishing a video channel list; playing the video channels in the video channel list; wherein determining the pagination number of the display screen, based on the number of video channels selected and the split-screen number of the display screen based on the number of video channels selected and the split-screen number of the display screen, is implemented by using a formula [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hoshiyama with the outputs include a plurality of operating screens as taught by Wu so as to allow the system to work with multiple video outputs when requested.
	Regarding Claim 8. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama does not teach:
	further comprising: 
	an item selecting section configured to select, when a plurality of selection items are included in the operating screen displayed on the display device, one of the plurality of selection items on the basis of the character information representative of the voice.
	However, Huang teaches:
	further comprising: 
	an item selecting section configured to select, when a plurality of selection items are included in the operating screen displayed on the display device, one of the plurality of selection items on the basis of the character information representative of the voice (The robot conversation client can query the user and present input options associated with the query (e.g., selection icons), wherein the input options are each pre-mapped to a set of responses associated with the game [paragraph 49]. The user input can be an input option selection, and user input can include voice input [paragraph 19]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hoshiyama with further comprising: an item selecting section configured to select, when a plurality of selection items are included in the operating screen displayed on the display device, one of the plurality of selection items on the basis of the character information representative of the voice as taught by Huang so as to allow the user to select an icon from a plurality of icons displayed on the operating screen.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, and 10 of pending application Hoshiyama (U.S. Patent Application No. 16/839,298, hereinafter “Hoshiyama”) in combination with Wu as applied to claim 1, and in further view of Godfrey et al. US 5736973 A (“Godfrey”). 
	Regarding Claim 7. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama also teaches:
	wherein the display devices is controlled by user input on the basis of the character information representative of the voice (Claim 1).
	Hoshiyama does not teach:
	wherein the display device includes a backlight, and controlling the display device further comprises: a backlight on and off switching section configured to switch on and off of the backlight on the basis of the user input.
	However Godfrey teaches:
	wherein the display device includes a backlight, and controlling the display device further comprises: a backlight on and off switching section configured to switch on and off of the backlight on the basis of the user input (A backlighting system for a personal digital assistant (PDA) having a liquid crystal display (LCD), with a backlight driver circuit constructed on a printed circuit board (PCB) [Claim 1], with an on-off switch connected to the PCB [Claim 2], wherein the on-off switch is for turning off power to the backlight driver circuit [Claim 3]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hoshiyama with wherein the display device includes a backlight, and controlling the display device further comprises: a backlight on and off switching section configured to switch on and off of the backlight on the basis of the user input as taught by Godfrey so as to allow the user to turn the display device on and off, and including a backlight in the display device is well-known in the art. 

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, and 10 of pending application Hoshiyama (U.S. Patent Application No. 16/839,298, hereinafter “Hoshiyama”) in combination with Wu as applied to claim 1, and in further view of Ohnishi et al. US 8560012 B2 (“Ohnishi”). 
	Regarding Claim 9. Hoshiyama in combination with Wu teaches the robot teaching device according to claim 1.
	Hoshiyama also teaches:
	further comprising:
	wherein the screen is controlled by user input on the basis of the character information representative of the voice (Claim 1).
	Hoshiyama does not teach:
	a screen saving section configured to save information of the operating screen currently displayed on the display device when a second input for saving a screen is included in the user input.
	However, Ohnishi teaches:
	a screen saving section configured to save information of the operating screen currently displayed on the display device when a second input for saving a screen is included in the user input (The user can save data in the machine using an RF-ID card, The user visiting a friend’s house uses an RF-ID card which allows the user to change the settings of a structure of a menu screen, [Column 88, lines 3-15]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hoshiyama with a screen saving section configured to save information of the operating screen currently displayed on the display device when a second input for saving a screen is included in the user input as taught by Ohnishi so as to allow the user to save data on the screen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20190077009 A1 (“Huang”) in combination with Wu et al. US 20150341598 A1 (“Wu”).
	Regarding Claim 1. Huang teaches a robot teaching device for teaching a robot (A method for robot interaction including receiving a user input at a conversation client on a user device, determining the response based on the user input at the user device, and at the user device, coordinating robot animation to present the response to the user [paragraph 19]), comprising: 
	a display device (The response can include: displaying a visual or textual response at the client in association with an icon representing the robot [paragraph 19]. The robot can include a visual output including a graphical display [paragraph 23]); 
	a microphone configured to collect voice and output a voice signal (The robot preferably has outputs including lights and speakers, and inputs including a microphone [paragraph 22]); 
	a voice recognition section configured to perform voice recognition processing on the voice signal and output character information representative of the voice (In a second example, user input is interpreted at the user device including a voice recognition submodule [paragraph 19]. In some specific examples, the robot can converse with the user where the user speaks input into the robot, and the robot transmits information associated with the input to the client. In a first variation, the user input is received at the conversation client running on the user device, where the user input includes a verbal input (text or verbal) associated with tags or keywords, which can be pre-assigned or automatically determined [paragraph 40]. The robot’s response can be spoken output [paragraph 19]); 
	a correspondence storage configured to store information associating each of a plurality of types of outputs with a recognition target word relating to teaching of the robot (The response module can be stored either by the client on the user device, or a remote computing system, or on the robot, or any other suitable system [paragraph 33]. The machine-usable data can include: keywords, probabilities (e.g., for a given input class), scores, or any other suitable format. Each response module can be associated with one or more interpretation modules. The interpretation module(s) are preferably stored by the client (e.g., at the user device), but can alternatively be stored by the robot, the remote computing system (e.g., wherein the user input or parameters thereof are forwarded to the remote computing system for interpretation), or otherwise stored [paragraph 38]); and
	a recognition target word extracting section configured to extract, from the information stored in the correspondence storage, one or more recognition target words having a predetermined relevance to a word representative of the character information (FIG. 4 displays how the interpretation module can extract recognized input from the user input and output a response. The user input can include words, both verbal and textual [paragraph 19]).
	Huang does not teach:
	the outputs can include a plurality of types of operating screens
	a screen list display unit configured to generate, on the basis of the information stored in the correspondence storage, an image showing a list of one or more operating screens corresponding to one or more recognition target words thus extracted, and display the image on the display device.
	However, Wu teaches:
	the outputs can include a plurality of types of operating screens; and
	a screen list display unit configured to generate, on the basis of the information stored in the correspondence storage, an image showing a list of one or more operating screens corresponding to one or more recognition target words thus extracted, and display the image on the display device (A method of multi-screen pagination playing, comprising: establishing a video channel list; playing the video channels in the video channel list; wherein determining the pagination number of the display screen, based on the number of video channels selected and the split-screen number of the display screen based on the number of video channels selected and the split-screen number of the display screen, is implemented by using a formula [Claim 1]. FIG. 3A shows six video channels can be split between a split-screen with only four channels shown at a time. This multi-screen pagination playing method includes establishing a video channel list, shown in FIGS. 1-2. FIG. 3B shows a different type of operating screen in that it displays six video channels and one split-screen channel [paragraph 33]. This system is meant to work with a video collecting device or video storing device including at least one video channel. The video collecting device may be a camera, and so on [paragraph 52]. The video storing device may be a digital video recorder).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with the outputs can include a plurality of types of operating screens; and a screen list display unit configured to generate, on the basis of the information stored in the correspondence storage, an image showing a list of one or more operating screens corresponding to one or more recognition target words thus extracted, and display the image on the display device as taught by Wu so as to allow the system to work with multiple video outputs when requested. 
	Regarding Claim 2. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	further comprising: a recognition target word editing section configured to edit the information stored in the correspondence storage (A conversation client is included which can enable a user to create new response modules and edit existing modules [paragraph 37]. The system can also include one or more interpretation modules, which function to convert user inputs into computational meaning for use by the response module [paragraph 38]. The interpretation module can include identification modules, such as lexicons, and the interpretation module(s) are preferable stored in the user device, and the user input or parameters can be forwarded to the system for interpretation).
	Regarding Claim 3. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	further comprising: 
	a program editing section configured to create and edit an operation program of the robot (The user can use the client to not only edit existing response modules; it can also be used to create entirely new response modules [paragraph 37]. It can be used to modify and create other types of programs as well [paragraph 50]); and a program name registration section configured to store a program name of the operation program created by the program editing section in association with an operating screen related to execution or editing of the operation program as a new recognition target word in the correspondence storage (FIG. 9 shows a list of programs and their names under available skills and topics, along with user activity-related programs, and WW News programs. The user can use the client to create new and/or modify user created and predefined programs [paragraph 50]. The client preferably either has a touchscreen for receiving input, or a screen for displaying output [paragraph 31], and user input can preferably also include text [paragraph 19], which could allow a user to enter a name for a program via touchscreen. The system can observe a user gesture captured by the user device motion sensors, and assign keywords or values to the gesture. Other user input can be otherwise received, including input at the conversation client [paragraph 40], and in other variations, the user input can include button presses, verbal user commands, or any other suitable input [paragraph 41], which means that a new keyword can be added to the correspondence storage).
	Regarding Claim 4. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	wherein when the recognition target word whose difference from a word representative of the character information satisfies predetermined determination criterion is detected, the recognition target word extracting section is configured to add the word representative of the character information to the correspondence storage as a new recognition target word corresponding to the operating screen associated with the recognition target word thus detected in the correspondence storage (FIG. 4 shows the management of an unrecognized input. Unrecognized inputs can be a user input that does not match a pattern in the response tree index [paragraph 60]. Unrecognized inputs can otherwise be defined, and a redirecting response can be generated using a template and a reference to a robot-associated response module. This redirecting response can be a response associated with the last recognized input (e.g., of the current user account, or associated user accounts). This means that one or more recognized inputs are extracted and delivers output to the user, which in FIGS. 8A-8F is done through a display screen. FIGS. 8B and 8F show how the display screen can give the user options to select and accept an option either by touchscreen or verbal command. In FIG. 8F, in response to being asked the airspeed velocity of an unladen swallow, the robot can request clarification if the swallow is African or European, meaning that the selection screen can provide the user with the option to accept operation input to select one or more commands associated with the extracted words recognized in the original command. In FIG. 11, the method can include a redirecting response when it receives an unrecognized input and redirects the conversation, and can update/improve its response logic [paragraph 30], or it can add new topics in response to the unrecognized input. A recognized input can be a user input associated with responses within the response module, and an unrecognized input can be a user input without associated responses (and/or without responses above a threshold score or probability) within the response module [paragraph 60], which means that an input is only “unrecognized” if it fails to satisfy a predetermined determination criterion, and words that do satisfy the predetermined determination criterion are “recognized”. FIG. 7 shows how the robot will update a response module by adapting text, and t can be stored in a database [paragraph 61], while the recognized inputs can be stored to build a user reaction history, which can be used to influence future response selections [paragraph 62], indicating that new keywords that meet the threshold of paragraph 60 are added to the response history as new recognized inputs. FIGS. 8E-8F show how the display screen can deliver output to the user that includes adding new responses based on user history, and requesting clarification, like asking if the unladen swallow is European or African).
	Regarding Claim 5. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	further comprising: 
	an operating screen transitioning section configured to save a history of outputs and, in response to a first target word being included in the character information representative of the voice, return the output currently displayed on the display device to the output displayed immediately prior to the output currently displayed, on the basis of the history (A response can be determined based on the user input, user history, libraries, and any other suitable data [paragraph 45]. Transitory output parameters and/or performance is preferably determined by and/or controlled by the client, but can also be determined based on the user input, the selected robot personality, interaction history, or any other suitable data [paragraph 57]. The user reaction history is built from recognized inputs [paragraph 62]. FIGS. 8E and 8F show how the robot screen can respond to the same input twice, resulting in a different input on the second input wherein the user asks “what’s the airspeed velocity of an unladen swallow?” The user reaction history can be used to influence future response selections, which can include weighting unselected responses higher than previously selected responses [paragraph 62]. User input is preferably received in association with a previously-presented robot-associated response, wherein the user input can be interpreted based on said previously-presented response [paragraph 39], which means that if a user inputs a previously-presented input, the robot will return a previously-presented response, and this could be an output displayed immediately prior to the output currently displayed, based on the user history).
	Huang does not teach:
	the outputs include a plurality of operating screens.
	However, Wu teaches:
	the outputs include a plurality of operating screens (A method of multi-screen pagination playing, comprising: establishing a video channel list; playing the video channels in the video channel list; wherein determining the pagination number of the display screen, based on the number of video channels selected and the split-screen number of the display screen based on the number of video channels selected and the split-screen number of the display screen, is implemented by using a formula [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with the outputs include a plurality of operating screens as taught by Wu so as to allow the system to work with multiple video outputs when requested.
	Regarding Claim 6. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	further comprising: 
	an output selecting section configured to select, on the basis of the character information representative of the voice, an output to be displayed on the display device (The received user input can be matched to a category based on the user input pattern, and a template associated with the pattern can be selected and populated by the response module [paragraph 36]. The response can include: displaying a visual or textual response on a screen, while the user input can include vocal input [paragraphs 19 and 31]).
	Huang does not teach:
	further comprising: 
	the output is an operating screen, the selected operating screen to be operated from among two or more operating screens displayed on the display device.
	However, Wu teaches:
	further comprising: 
	the output is an operating screen, the selected operating screen is an operating screen to be operated from among two or more operating screens displayed on the display device (In FIG. 8, an input module is shown for selecting a video channel, while the video channel is displayed on the display module [paragraph 77]. Specifically, FIG. 8 shows how the input module connects to a controlling module, in which a video channel selecting module shown at 102 plays a role in implementing multi-screen pagination playing of a terminal (such as a mobile phone, or other user device) [paragraph 78]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with further comprising: the output is an operating screen, the selected operating screen is an operating screen to be operated from among two or more operating screens displayed on the display device as taught by Wu so as to allow the system to work with multiple video outputs when requested.
	Regarding Claim 8. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	further comprising: 
	an item selecting section configured to select, when a plurality of selection items are included in the operating screen displayed on the display device, one of the plurality of selection items on the basis of the character information representative of the voice (The robot conversation client can query the user and present input options associated with the query (e.g., selection icons), wherein the input options are each pre-mapped to a set of responses associated with the game [paragraph 49]. The user input can be an input option selection, and user input can include voice input [paragraph 19]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20190077009 A1 (“Huang”) in combination with Wu et al. US 20150341598 A1 (“Wu”) as applied to claim 1 above, and further in view of Godfrey et al. US 5736973 A (“Godfrey”).
	Regarding Claim 7. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	wherein the display devices is controlled by user input on the basis of the character information representative of the voice (An input device, such as a microphone, is included on the user device along with an output device, such as a screen [paragraph 31]. User input is intended to include natural language voice and/or text [paragraph 19]).
	Huang does not teach:
	wherein the display device includes a backlight, and controlling the display device further comprises: a backlight on and off switching section configured to switch on and off of the backlight on the basis of the user input.
	However Godfrey teaches:
	wherein the display device includes a backlight, and controlling the display device further comprises: a backlight on and off switching section configured to switch on and off of the backlight on the basis of the user input (A backlighting system for a personal digital assistant (PDA) having a liquid crystal display (LCD), with a backlight driver circuit constructed on a printed circuit board (PCB) [Claim 1], with an on-off switch connected to the PCB [Claim 2], wherein the on-off switch is for turning off power to the backlight driver circuit [Claim 3]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with wherein the display device includes a backlight, and controlling the display device further comprises: a backlight on and off switching section configured to switch on and off of the backlight on the basis of the user input as taught by Godfrey so as to allow the user to turn the display device on and off, and including a backlight in the display device is well-known in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20190077009 A1 (“Huang”) in combination with Wu et al. US 20150341598 A1 (“Wu”) as applied to claim 1 above, and further in view of Ohnishi et al. US 8560012 B2 (“Ohnishi”).
	Regarding Claim 9. Huang in combination with Wu teaches the robot teaching device according to claim 1.
	Huang also teaches:
	further comprising:
	wherein the screen is controlled by user input on the basis of the character information representative of the voice (An input device, such as a microphone, is included on the user device along with an output device, such as a screen [paragraph 31]. User input is intended to include natural language voice and/or text [paragraph 19]).
	Huang does not teach:
	a screen saving section configured to save information of the operating screen currently displayed on the display device when a second input for saving a screen is included in the user input.
	However, Ohnishi teaches:
	a screen saving section configured to save information of the operating screen currently displayed on the display device when a second input for saving a screen is included in the user input (The user can save data in the machine using an RF-ID card, The user visiting a friend’s house uses an RF-ID card which allows the user to change the settings of a structure of a menu screen, [Column 88, lines 3-15]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with a screen saving section configured to save information of the operating screen currently displayed on the display device when a second input for saving a screen is included in the user input as taught by Ohnishi so as to allow the user to save data on the screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664